Title: From Thomas Jefferson to Philippe de Létombe, 15 July 1801
From: Jefferson, Thomas
To: Létombe, Philippe de


               
                  Sir
                  Washington July 15. 1801
               
               Your favor of the 11th. is at hand, and as you propose to write to me on the issue of your conference with mr Livingston, I will make that the occasion of a letter of friendly adieu to you.
               My views were led to mr Lemaire only on the assurance that mr Bingham was going soon to [Europe, and that his servants] were inquiring for places. if he is [not going, it is by no means my wish] to propose any thing to Lemaire. but in the event of his being no longer necessary to mr Bingham I would prefer him to any other. it was understood he would come for 30. D. pr. month. if he will [not, we] must go as far as 100. Guineas a year. should we not get him, Schreder must reduce himself & wife to 100 Guineas a year before I will employ him. I find it necessary to let them [see] that there is a fixed sum beyond which no pretensions will carry me. I have had to do the same with my other servants, who finding that I am fixed, now stay contentedly & gladly. accept assurances of my great esteem & consideration.
               
                  
                     Th: Jefferson
                  
               
            